This is a suit on a promissory note made by the defendant to the plaintiff. The note is set out at length in the complaint, and the complaint is verified by Fyfe, who, it is said in the affidavit, "is manager of the corporation plaintiff," etc. The defendant filed an unverified answer, denying generally each and every allegation of the complaint, and upon *Page 95 
motion of the plaintiff judgment was entered against him on the pleadings for the amount of the note and interest, from which judgment the defendant appeals. There is no bill of exceptions.
The grounds urged by appellant for reversal are: That the complaint was not verified "by an officer" of the corporation, and that the proper remedy for the plaintiff in the premises was to strike out the insufficient answer. But we have no doubt that the manager of a corporation is an officer thereof. Nor, with regard to the other point, do we see any reason for the practice recommended by appellant's counsel: (Hearst v. Hart,128 Cal. 327, [60 P. 86].)
The judgment is affirmed.
Gray, P. J., and Allen, J., concurred.